Citation Nr: 0300743	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-02 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
based on claimed service connection for the cause of the 
veteran's death.

(A later Board decision will address an issue of 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1937 to 
January 1941, and from August 1943 to January 1946.  He 
died in December 2000.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals 
(Board) from a September 2001 RO decision which, in part, 
denied DIC based on claimed service connection for the 
cause of the veteran's death.  This is the only issue 
addressed in the present Board decision.

The RO also denied DIC under the provisions of 38 U.S.C.A. 
§ 1318.  The Board has imposed a temporary stay on the 
adjudication of § 1318 claims in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, Nos. 00-7095,-7096,-7098 (Fed. Cir. Aug. 16, 
2001).  Once the temporary stay on the adjudication of 
§ 1318 claims is lifted, the Board will prepare a decision 
which addresses the appellant's § 1318 claim.


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was 
established for post-traumatic stress disorder (PTSD) 
(rated 70 percent), and based on this sole service-
connected condition he was also assigned a rating of total 
disability based on individual unemployability (TDIU 
rating). 

2.  The immediate cause of the veteran's death many years 
after service was heart disease.

3.  The veteran's heart disease began many years after 
service, was not caused by any incident of service, and 
was not caused or worsened by his service-connected PTSD.

4.  The veteran's service-connected PTSD did not 
substantially or materially contribute to his death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991 & Supp. 2002);  38 C.F.R. § 3.312  
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1937 to January 1941, and from August 1943 to January 
1946.  His service medical records show no heart disorder, 
nor is such a condition shown for many years after 
service.

Records of VA hospitalization from December 1973 to 
January 1974 show the veteran being hospitalized during 
this time for schizophrenia and a heart condition.  It was 
noted that the veteran had a history of a heart condition 
and was found to have coronary artery insufficiency during 
this hospitalization.  

In May 1974, the veteran was given a VA general medical 
examination.  He indicated that he had been treated in May 
1973 for coronary insufficiency.  Examination of his 
cardiovascular system showed that his heart was within 
normal limits to percussion, and had normal and 
occasionally irregular sounds.  He was diagnosed with 
arteriosclerotic heart disease with probable old posterior 
infarct.

In July 1995, the veteran was given another VA general 
medical examination.  Diagnoses included generalized 
arteriosclerosis with coronary arteriosclerosis and 
angina, and chronic obstructive pulmonary disease.

In September 1995, the RO granted service connection for 
PTSD, assigning a 30 percent rating effective January 17, 
1992.  In March 2000, the RO issued a rating decision 
which increased the PTSD rating to 70 percent, and also 
assigned a TDIU rating, effective April 2, 1999.  PTSD was 
the veteran's only established service-connected 
condition.

Private medical records from October and November 2000 
show the veteran being followed up from a hospitalization 
for congestive heart failure and some embolic events.  He 
was indicated to still have some evidence of congestive 
heart failure, and was noted to have crackles in his 
lungs, atrial fibrillation, anorexia, and shortness of 
breath.  

Records from the veteran's terminal hospitalization at the 
Northeast Alabama Regional Medical Center in December 2000 
show that he was admitted on December 6, 2000 with chronic 
cardiovascular and lung conditions, including congestive 
heart failure, coronary artery disease, atrial 
fibrillation, and chronic obstructive pulmonary disease.  
He died at the hospital on December 11, 2000.  

The veteran's death certificate (completed by Dr. Ty Keith 
Stansell) indicates that he died in December 2000 at the 
age of 82.  The immediate cause of death was listed as 
congestive heart failure.  Nothing was listed in the 
spaces available for conditions leading to the immediate 
cause of death, or for other significant conditions 
contributing to death but not resulting in the underlying 
cause of death.  No autopsy was performed.  

In September 2001, the veteran's widow filed her claim for 
DIC, claiming that the cause of death was service-
connected.

In a letter dated in October 2001, Dr. Ty Keith Stansell, 
a private physician who treated the veteran, indicated his 
opinion upon review of the veteran's chart that the 
veteran's death from congestive heart failure was unlikely 
to be related to his PTSD or the medications he was taking 
for PTSD.  Dr. Stansell indicated his belief that the 
veteran's symptoms were more a function of his history of 
tobacco use than anything else.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the appellant has been notified of 
the evidence necessary to substantiate her claim for 
service connection for the cause of the veteran's death.  
Pertinent identified medical records have been obtained.  
The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

To establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually 
shared in producing death, but, rather, there must have 
been a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110;  38 C.F.R. 
§ 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including organic heart disease, 
hypertension, and arteriosclerosis, which are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for a 
disability which is proximately due to or the result of an 
established service-connected condition.  38 C.F.R. 
§ 3.310.  Secondary service connection may be granted for 
the additional increment of disability (i.e., aggravation) 
of a non-service-connected condition that is proximately 
due to or the result of an established service-connected 
disorder.  Allen v. Brown, 7 Vet.App. 439 (1995).

During the veteran's lifetime, service connection was 
established for PTSD (rated 70 percent plus a TDIU 
rating).  He was not service-connected for any other 
disability.
 
The veteran's death certificate indicates that he died 
many years after service as a result of congestive heart 
failure, and his terminal medical records also note fatal 
heart disease.  His service medical records contain no 
indication of any chronic heart or other cardiovascular 
condition during service, and such is not shown for many 
years following the veteran's last period of service which 
ended in 1946.  Medical records from the 1970s until the 
veteran's death in 2000 show heart disease, but do not 
link this condition with service.  Medical evidence shows 
that the heart disorder involved in the veteran's death 
appeared many years after service.  The medical records do 
not suggest that the condition is related to any incident 
of service.  Heart disease was not incurred in or 
aggravated by service.

The appellant maintains that the veteran's service-
connected PTSD may have caused his heart disease.  
However, as a layman, she has no competence to give a 
medical opinion on diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the opinion 
submitted by Dr. Stansell, the veteran's private 
physician, found no relationship between the veteran's 
PTSD and medications he was taking for PTSD and his heart 
disorder.  There is no competent medical evidence which 
links the veteran's PTSD to the heart disorder which 
caused his death.  The weight of the credible evidence 
demonstrates that the veteran's fatal heart disorder was 
not caused or worsened by an established service-connected 
condition.  

Moreover, the medical evidence shows that the veteran died 
of overwhelming physical disease (non-service-connected 
heart disease), and the service-connected psychiatric 
condition of PTSD had no significant role in his death.  
The veteran's PTSD is not shown to have substantially or 
materially contributed to his death.

As the evidence shows that a service-connected disability 
did not cause or contribute to the veteran's death, there 
is no basis for service connection for the cause of death.  
The preponderance of the evidence is against the claim.  
Thus, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

